JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00243-CV

 THE DISCOVERY GROUP, INCORPORATED D/B/A PREFERRED CORPORATE
                        HOUSING, Appellant

                                             V.

   RICHARD KAMMEN, INDIVIDUALLY, AND D/B/A RICHARD KAMMEN &
                      ASSOCIATES, Appellees

    Appeal from the County Civil Court at Law No. 3 of Harris County. (Tr. Ct. No.
                                     1029597).

       This case is an appeal from the final judgment signed by the trial court on March
5, 2015. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the portions of the
trial court’s judgment concerning unpaid rent for the months of April and May 2009 and
attorney’s fees.   Accordingly, the Court reverses the portions of the trial court’s
judgment concerning unpaid rent for the months of April and May 2009 and attorney’s
fees and remands the case to the trial court for further proceedings.

       The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment.     Therefore, the Court affirms the remaining
portions of the trial court’s judgment.
       The Court orders that the appellant, The Discovery Group, Incorporated D/B/A
Preferred Corporate Housing, pay one half of the appellate costs. The Court orders that
the appellee, Richard Kammen, Individually, and D/B/A Richard Kammen & Associates,
jointly and severally, pay one half of the appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered November 19, 2015.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Chief Justice Radack.